DETAILED ACTION
The RCE filed April 25, 2022 has been entered. Claims 1-20 are pending. Claims 2 and 10-16 have been cancelled. Claims 1 and 17 are independent.

Allowable Subject Matter

Claims 1, 3-9 and 17-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The Applicant claims a semiconductor memory device (e.g., NAND flash) performs program and read operations applied overdrive voltage to bit lines.
Independent claims 1 and 17 are allowed due to the distinctions between the applicant’s amendment and the prior art as set forth in Claims and Applicant Arguments / Remarks filed 04/25/2022. 
Claims 3-9 and 18-24 are allowed due to claim dependency.
Further, new search was performed based on the amended claims 1-20 and new search closest prior arts does not reveal any arts that appear to teach, suggest or provide motivation for combination with previous arts, to meet the limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137.  The examiner can normally be reached on M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNG IL CHO/Primary Examiner, Art Unit 2825